 


114 HRES 546 EH: Providing for consideration of the conference report to accompany the bill (H.R. 22) to authorize funds for Federal-aid highways, highway safety programs, and transit programs, and for other purposes.
U.S. House of Representatives
2015-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
1st Session 
H. RES. 546 
In the House of Representatives, U. S.,

December 3, 2015
 
RESOLUTION 
Providing for consideration of the conference report to accompany the bill (H.R. 22) to authorize funds for Federal-aid highways, highway safety programs, and transit programs, and for other purposes. 
 
 
That upon adoption of this resolution it shall be in order to consider the conference report to accompany the bill (H.R. 22) to authorize funds for Federal-aid highways, highway safety programs, and transit programs, and for other purposes. All points of order against the conference report and against its consideration are waived. The conference report shall be considered as read. The previous question shall be considered as ordered on the conference report to its adoption without intervening motion except: (1) one hour of debate; and (2) one motion to recommit if applicable.   Karen L. Haas,Clerk. 